702 S.E.2d 300 (2010)
Brian Z. FRANCE
v.
Megan P. FRANCE.
No. 181P10.
Supreme Court of North Carolina.
October 7, 2010.
Preston O. Odom, III, Charlotte, Joslin Davis, Winston-Salem, for Megan P. France.
Kary C. Watson, Charlotte, for Brian Z. France.

ORDER
Upon consideration of the petition filed by Defendant on the 27th of April 2010 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."